Citation Nr: 9925303	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-46 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Timeliness of the appeal on the issue of entitlement to 
waiver of recovery of an overpayment of improved nonservice-
connected disability pension benefits, in the amount of 
$2,683.00 plus interest.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1965 to November 1967.  

In June 1995, the Committee on Waivers and Compromises in the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO) denied the veteran a waiver of recovery 
of an overpayment of nonservice-connected disability pension 
benefits.  The amount of the overpayment is $2,683.00, plus 
accruing interest.  The amount of the overpayment is not in 
dispute.  

For reasons explained in this remand, the Board has 
recharacterized the issue currently before the Board from 
entitlement to a waiver of recovery of an overpayment of VA 
benefits to whether the veteran filed a timely appeal of the 
denial of the waiver.  


REMAND

On June 1, 1995, the RO informed the veteran that his request 
for waiver of the $2,683.00 debt had been considered and 
denied by the Committee on Waivers and Compromises.  On 
September 7, 1995, the RO received the veteran's Notice of 
Disagreement (NOD) to the Waiver Committee's June 1995 
decision.  The RO issued him a statement of the case (SOC) on 
November 5, 1995.  The letter accompanying the SOC explained 
his appellate rights and informed him that if the RO did not 
receive a reply from the veteran within 60 days, or within 
the remainder of the one-year period from the date of the 
letter notifying him of the action denying his waiver, the VA 
will assume he did not intend to complete his appeal and his 
case would be closed.  Enclosed with the letter was VA Form 
9, Appeal to Board of Veterans' Appeals, for his use in 
filing his substantive appeal.  The SOC and accompanying 
letter with enclosures were sent to the veteran's address of 
record.  They were not returned to the VA as undeliverable.  
A copy of this correspondence also was sent to the veteran's 
representative.  

On July 23, 1996, the VA, through its Debt Management Center, 
informed the veteran that he had failed to return the VA Form 
9 to request an appeal to the RO and suggested he contact the 
RO personnel to determine if he still had appeal rights or if 
the time frame required to file an appeal had expired.  If 
his appeal rights had expired, he was advised to begin to 
make payments on the debt.  

On a VA Form 9, dated July 31, 1996, the veteran referred to 
the VA's July 23, 1996, letter noting that he had not 
received any VA Form 9 and that he wished to appeal his case 
that the RO had terminated without giving him the benefit of 
the doubt.  

VA regulations provide that a substantive appeal to the Board 
must be filed within 60 days from the date that the RO mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  See 38 U.S.C.A. § 7105(a), (b), (d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1998).  

The Board has the jurisdiction, indeed, the obligation, to 
assess its jurisdiction.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  If the veteran has not submitted a 
timely substantive appeal, the Board has no jurisdiction to 
consider the issue on the merits.  Here, however, the RO has 
not considered the issue of the timeliness of the substantive 
appeal and the Board may not do so in the first instance 
because the veteran has not had the opportunity to offer 
evidence and argument on this issue.  See Marsh v. West, 11 
Vet. App. 468 (1998); Sutton v. Brown, 9 Vet. App. 553, 564-
70 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the veteran's claims file contains 
VA Form 21-22, signed by the veteran and dated August 1, 
1992, designating the Veterans of Foreign Wars (VFW) as his 
representative.  He reiterated his choice of that 
organization to represent him in his request for waiver, 
dated and signed in December 1994, as well as in his 
statement in support of his claim and on his income and net 
worth statement, both statements are dated in June 1995.  In 
the veteran's correspondence dated in September 1995, he 
indicated that Mr. John Taft, VA counselor of the Nassau 
County Veterans' Service, would be handling all future 
contacts with the VA.; however, in the veteran's financial 
status report of December 1995, the VFW is again noted by the 
veteran to be his representative.  Subsequently, in 
correspondence to the VA submitted in September 1996 and in 
April 1998, a private attorney, James O. Druker, wrote 
stating that he represented the veteran on compensation and 
pension matters before the VA.  Meanwhile, the VFW has 
continued the veteran's current claim.  Under the 
circumstances, clarification from the veteran is needed as to 
whom he would like to represent his interests before the VA.  

Finally, even though the issue of waiver of recovery of the 
debt is not for consideration before the Board, and 
technically should not be addressed, until the issue of 
timeliness of the appeal is resolved, the Board points out 
that, in its June 1995 decision denying the veteran a waiver, 
the RO's Committee on Waivers and Compromises found: "You 
have not been found to be free of fraud, misrepresentation or 
bad faith."  The decision then goes on and considers the 
elements of equity and good conscience in its analysis of the 
reason for the denial of the waiver.  However, the law 
precludes waiver of recovery of an overpayment, or waiver of 
collection of any indebtedness where there exists, in 
connection with the claim for such waiver, an indication of 
fraud, misrepresentation or bad faith on the part of the 
appellant.  See 38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (1998).  Therefore, if, as suggested by the above-
quoted sentence, fraud, misrepresentation, or bad faith were 
found to exist, consideration of the equity and good 
conscience factors as a basis for waiver would be statutorily 
precluded.  Therefore, if, and only if, the RO finds that the 
veteran has filed a timely appeal on the waiver issue, the 
Committee should reconsider the claim, clearly explaining the 
basis for its decision because the basis for the Committee's 
denial of the waiver is unclear at the present time.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should clarify the veteran's 
wishes regarding representation.  If the 
veteran does not respond, the RO should 
honor the signed VA Form 21-22, dated 
August 1, 1992, designating the VFW as 
his representative, in the absence of a 
notice of revocation of such 
representation and/or designation of 
another representative.  If he chooses to 
designate another representative, the 
appropriate original documents are to be 
associated with the claims file and his 
designated representative is to be 
afforded a reasonable opportunity to 
present argument and evidence in support 
of the veteran's claim.  

2.  The RO should adjudicate whether the 
veteran has submitted a timely 
substantive appeal with respect to his 
claim for waiver of recovery of an 
overpayment of nonservice-connected 
disability pension benefits, in the 
amount of $2,683.00, plus accruing 
interest.  

3.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) on the issue 
of the timeliness of his substantive 
appeal, and provided an opportunity to 
offer evidence and argument with respect 
to that determination before the case is 
returned to the Board for further 
consideration.  The SSOC should contain a 
summary of the pertinent facts, as well 
as the pertinent laws and regulations 
applicable to the proper filing of 
appeals.

4.  If, and only if, the RO's 
determination is in the veteran's favor 
on the issue of whether he has filed a 
timely substantive appeal as to the 
Committee's June 1995 denial of a waiver 
of recovery of his debt, the RO should 
again consider the veteran's claim on the 
basis of all relevant evidence of record, 
and in light of all applicable statutes 
and regulations.  If the Committee's 
determination is adverse to the veteran, 
he and his representative should be 
provided an SSOC on the issue of the 
waiver and provided an opportunity to 
offer evidence and argument with respect 
to that determination before the case is 
returned to the Board for further 
consideration.  Further, if the waiver 
claim is again denied, the Committee must 
clearly explain the basis for its denial, 
to include a clear statement as to 
whether fraud, misrepresentation, or bad 
faith is found.  

The purpose of this REMAND is to afford due process and 
adjudication.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument while the 
case is in appellate status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












